          CASE 0:20-cv-00741-BRT Document 18 Filed 08/06/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Pa M.,                                                            Civ. No. 20-741 (BRT)

                      Plaintiff,

v.                                                THIRD ORDER TO EXTEND TIME
                                                  TO FILE ANSWER AND
Andrew M. Saul,                                   TRANSCRIPT
Commissioner of Social Security,

                      Defendant.


         This matter is before the Court on the Defendant’s third Motion for Extension of

Time for File Answer, seeking an additional 60 days extension to respond to the

Complaint. (Doc. No. 16.) Defendant brings the motion “because the disruption caused

by the COVID-19 virus has significantly impaired the Commissioner’s ability to produce

the certified record and transcript.” (Id.) Plaintiff’s counsel does not agree to Defendant’s

request. (Id.)

         IT IS HEREBY ORDERED that Defendant’s third Motion for Extension of

Time for File Answer (Doc. No. 16) is GRANTED IN PART and DENIED IN PART.

The time for the Commissioner to file the answer and transcript is hereby extended by

30 days to September 7, 2020. If Defendant is able to obtain and file a certified

transcript of the record in this case sooner, Defendant should do so.

Date: August 6, 2020                         s/ Becky R. Thorson
                                           BECKY R. THORSON
                                           United States Magistrate Judge
